Citation Nr: 1327888	
Decision Date: 08/30/13    Archive Date: 09/05/13

DOCKET NO.  10-20 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 (West 2002) for additional disability of the right knee claimed to be the result of physical therapy performed at the Department of Veterans Affairs Medical Center in Grand Island, Nebraska.  


REPRESENTATION

Veteran represented by:	Calvin Hansen, Attorney-at-Law


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel



INTRODUCTION

The Veteran served on active duty from February 1970 to November 1971.

This matter came to the Board of Veterans' Appeals (Board) from a September 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

This matter was remanded in August 2011 and January 2013.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran did not incur additional disability of the right knee as a result of VA medical treatment, including surgical or physical therapy treatment.  


CONCLUSION OF LAW

Entitlement to disability compensation under the provisions of 38 U.S.C.A. § 1151 for additional disability of the right knee, as the result of VA surgical and physical therapy treatment, is not warranted.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. §§ 3.361, 17.32 (2012).



REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the Veteran was sent letters in August 2008 and November 2008 that provided information as to what evidence was required to substantiate the claim and of the division of responsibilities between VA and a claimant in developing an appeal.  The letters also explained what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's VA treatment records have been associated with the claims folder, as have private treatment and physical therapy treatment records.  The Veteran has submitted multiple lay statements in support of his claim.  VA opinions were proffered in October 2008, October 2011, December 2011, August 2012, and February 2013, which will be discussed in detail below.  

In this case, the VA examiners provided detailed reasons for their opinions and took into account the entire medical history, including the Veteran's reports.  It does not appear that the reports of physical findings were inaccurate, inasmuch as they are consistent with the treatment records.  The examiners did not find current additional disability attributable to the surgery and physical therapy; this is consistent with the balance of the clinical record.  

The Board concludes that no available outstanding evidence has been identified pertaining to the § 1151 claim.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to this claim.

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


Criteria & Analysis

The Veteran contends that he is entitled to compensation due to the negligence or the lack of care of VA physical therapists who treated his right knee following his undergoing total knee replacement surgery on November 29, 2007, at the VA Medical Center (VAMC) in Omaha, Nebraska.  

Under the provisions of 38 U.S.C.A. § 1151, if VA hospitalization or medical or surgical treatment results in additional disability or death that is not the result of the veteran's own willful misconduct or failure to follow instructions, compensation is awarded in the same manner as if the additional disability or death were service-connected.  See 38 C.F.R. §§ 3.361, 3.800(a).

The proximate cause of disability or death is the action or event that directly caused the disability or death, as distinguished from a remote contributing cause.  To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability or death, it must be shown that the hospital care, medical or surgical treatment, or examination caused the veteran's additional disability or death (as explained in 38 C.F.R. § 3.361(c)); and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care, medical or surgical treatment, or examination without the veteran's or, in appropriate cases, the veteran's representative's informed consent.  38 C.F.R. § 3.361(d) (2012).

To determine whether there was informed consent, VA will consider whether the health care providers substantially complied with the requirements of § 17.32 of this chapter.  Minor deviations from the requirements of § 17.32 of this chapter that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  Consent may be express (i.e., given orally or in writing) or implied under the circumstances specified in § 17.32(b) of this chapter, as in emergency situations.

Whether the proximate cause of a veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of § 17.32 of this chapter.

In a July 2008 letter, the Veteran contended that following his right knee replacement surgery he was transferred to the VA Grand Island Veterans Nursing Home where he underwent therapy for two months.  This therapy, done by "Joe," involved his legs being placed straight out with a small roll propped up under the heel of his foot whereupon Joe would press down on his right knee until it hurt.  He alleges that this precise form of physical therapy was incorrect, and that a nursing home doctor or another physical therapist should have intervened.  The Veteran added that on two other occasions he returned to the VA Grand Island Veterans Nursing Home for treatment of infections of his shins.  He also added that he subsequently received physical therapy at the Columbus Hospital (Columbus Community Hospital) with "Doug" who did not press down on his knee.  As a result, he claims he received better care at the Columbus Hospital.

Treatment records from the Omaha VAMC reflect that on November 29, 2007, the Veteran underwent right total knee arthroplasty, after failing all conservative management of his right knee.  

Following the November 29, 2007, right knee replacement surgery a November 30, 2007, VA occupational consult note shows that the Veteran would benefit from short term placement in rehabilitation before returning home.  A November 30, 2007, VA social work consult note shows that the Veteran was in agreement with rehabilitation placement at the VA Grand Island Nursing Home Care Unit (NHCU).  The Veteran transferred to the VA Grand Island NHCU on December 3, 2007.  On file are physical therapy records from the VA Grand Island facility showing physical therapy treatment provided by "Joseph" beginning on December 7, 2007, and continuing to January 24, 2008.  During this time the Veteran was also seen by other physical therapists. 

A February 2008 VA primary care outpatient note from the VA Grand Island facility shows that the Veteran was seen for complaints of skin breaking down in the area of his anterior aspect of his right lower leg.  Cellulitis was diagnosed. 

The Veteran was afforded a VA orthopedic examination in October 2008.  The Veteran informed the examiner that VA-provided physical therapy that occurred immediately after his right knee replacement did not help, but that "outside" therapy did help.  Following examination of the Veteran, the examiner diagnosed right knee musculoskeletal strain.  

The examiner, thereafter, stated that review of the claims folder and examination did not find any support that a right knee disability or additional disability was caused by carelessness, negligence, lack of proper care, error in judgment, or other similar instance of fault on the part of VA in furnishing medical care, specifically regarding the provided physical therapy, to the Veteran's right knee.  The examiner commented that the Veteran had a somewhat complicated course after his right knee replacement.  It appeared that his physical therapy was anything but comfortable after his operation.  The examiner stated that there are cases that do occur like this.  It appears that attempts were made to assist him with range of motion of the right knee, and he complained that the physical therapy was vigorous in Grand Island, and after that was finished, he states he obtained no relief.  He stated that the physical therapist was pushing on his knee too much but that outside physical therapy in Columbus afforded him some relief.  When the examiner reviewed the records, it appears that the Veteran did have difficulty with range of motion exercises and difficulty with extension in the right knee, but the examiner could not find any evidence during his physical therapy in Grand Island that shows any carelessness, negligence, lack of proper skill, error in judgment, or other similar instance of fault on the part of VA in providing medical care in connection with his right knee and hip, specifically regarding his physical therapy there.  It appears that he has a bad knee, degenerative changes of the right hip, and extensive changes in his lower back, and with physical therapy, many times, other associated joints can easily worsen because of activity related to physical therapy in his right knee.  It appears that back and knee pains and hip pains worsened, but overall the examiner could not find any evidence of carelessness.  

The Board also observes that private bone scan testing accomplished in January 2009 showed what appeared to represent early right knee hardware loosening.  A January 2009 private medical record reveals that the Veteran had a skin rash on his right leg, located in an excoriated area in the Veteran's right lower leg pretibial area.  The Veteran commented that his right knee had never got any better following his right knee replacement.  The physician commented that an investigation for infection was deemed appropriate.  A March 2009 private X-ray report showed no radiographic right knee abnormality.  A September 2009 private bone scan report showed increased activity on all three phases of the bone scan of the right knee, suspicious for infection.  A November 2009 letter from a private treating physician of the Veteran shows that he opined that it was very possible that an implant exchange will be needed for the Veteran's total knee arthroplasty due to the Veteran's present pain, stiffness, and discomfort.

In October 2011, a VA examiner (a surgery resident) reviewed the Veteran's records to provide an opinion regarding his right total knee arthroplasty outcome.  The examiner noted that the Veteran was dissatisfied with the outcome of the November 2007 surgery.  The examiner noted that prior to undergoing the surgery, two separate providers noted his range of motion.  He had about a 25 degree flexion contracture and forward motion to 125 degrees.  The examiner stated his belief that this was inverted as his frontal range of motion after arthroplasty is most consistent with preoperative range of motion.  Also, the examiner noted that the clinical care of infection was appropriately pursued as was mild rotation.  Laboratory evidence specifically noted that he had an elevated ESR and CRP, and multiple attempts at aspiration, which revealed that there were 552 white blood cells in his aspiration.  This low number excludes an infectious etiology for him after arthroplasty.  Furthermore, his CT scan of his knee revealed no malrotation.  On reviewing multiple notes from medical providers, this revealed a discordance of normal physical exam findings including his gait and further findings in terms of his range of motion.  Also inconsistent is his range of motion, in terms of his extension, was about the same postoperatively as it was preoperatively.  His flexion was variably reported; however, he did lose some flexion.  This is not inconsistent with what one would expect after a total knee arthroplasty.  The examiner considered his postoperative range of motion by local providers including therapist and orthopedic surgeons.  His active range of motion seemed to be really inconsistent from provider to provider beyond the degree of what he would expect to be measurement error.  That is unfortunately why the Veteran is not satisfied after his surgery.  The examiner stated that given that the Veteran's preoperative range of motion he did not think that it could be greater than the expected in different outcome would have been affected by different providers at different institutions.  

In a December 2011 addendum, the same examiner commented that with regard to the diagnoses of right total knee arthroplasty and stiffness, right total knee arthroplasty, the history is consistent with what he would consider as the natural history of arthritis.  The examiner opined that it is less likely than not that the above diagnoses were caused by any care received from the VA, or by carelessness, negligence or lack of skill.  

In August 2012, another VA examiner (a surgery resident) reviewed the Veteran's records to provide an opinion regarding the outcome of his right total knee arthroplasty.  The examiner noted review of the prior October 2011 VA opinion.  

The examiner noted that following his right total knee arthroplasty, he had undergone a number of evaluations, both through VA and outside facilities.  He had a full work-up, including CT scan of his knee for assessment of rotation.  The CT scan did not reveal any obvious malrotation of his components.  He also has had laboratory values, as well as multiple attempts at aspiration.  The aspirations have not revealed any obvious infectious etiology of his arthroplasty.  He did have limited range of motion prior to total knee arthroplasty.  His postoperative range of motion is near his preoperative range of motion.  This has been reported by physical therapists, as well as orthopaedic surgeons.  His active range of motion seems to be very inconsistent from provider to provider.  He does state that he is dissatisfied with his total knee arthroplasty secondary to a limited range of motion.  His range of motion preoperatively is approximately equal to his range of motion postoperatively.  

The examiner noted that the prior VA examiner stated that the diagnoses were consistent with the natural history of arthritis, and that the prior VA examiner did not believe that the above diagnoses were caused by any care received from the VA, carelessness, negligence or any lack of skill by VA providers.  

The examiner noted that the Veteran was seen on October 12, 2007, and the risks and benefits of right total knee arthroplasty were discussed with the Veteran.  Common risks of total knee arthroplasty are development of thromboembolism, infection, component loosening, stiffness, extensor mechanism rupture, wound problems, polyethylene wear, aseptic failure, among a number of other things.  At this time, he is not happy with his total knee arthroplasty secondary to his stiffness.  

Prior to his total knee arthroplasty, he did sign informed consent documentation that he states that he did understand the risks and benefits of the total knee arthroplasty.  Stiffness would have been one of these risks.  Secondary to this, the risk of stiffness would not be an event that would not be reasonably foreseeable.  He did have a previous left total knee arthroplasty, which he also had issues of stiffness with.  With previous surgical intervention, especially with the previous note of having stiffness in his previously operated on left total knee arthroplasty, it would not be unreasonable that this would happen with his right knee.

The examiner noted agreement with the prior VA examiner.  He is currently unhappy with his right total knee arthroplasty secondary to decreased range of motion.  This was not caused by any care received by VA, carelessness, negligence, or lack of skill by any of the providers.  In addition, the examiner stated that he did not believe that the above-mentioned diagnosis is likely due to an event that was not reasonably foreseeable.  He had a discussion with the orthopaedic surgeon prior to total knee arthroplasty.  This discussion would have included the above-mentioned possible complications.  

Subsequent to the VA examiners' opinions, the Veteran submitted physical therapy treatment reports from Columbus Community Hospital.  

In February 2013, the August 2012 VA examiner reviewed the Veteran's claims folders and the physical therapy records from Columbus Community Hospital.  The examiner noted that physical therapy records indicate that the Veteran continues to have stiffness of the right total knee arthroplasty.  This was mildly improved with physical therapy.  He continues to have right knee pain as well per these notes.  

The information in the physical therapy notes did not change his prior opinion.  Unfortunately, a small percentage of people who undergo a total knee arthroplasty have painful, stiff knees.  The Veteran did have these risks explained to him prior to his total knee arthroplasty.  A number of evaluations have been performed to determine the cause of the pain and stiffness.  The records indicate that the Veteran does not have any malalignment per CT scan, nor is there any sign of infection.  This will most likely be the results of his total knee arthroplasty.  He has had a negative workup for reasons of painful total knee arthroplasty.  There is no objective measures that indicate that he will benefit from a revision of total knee arthroplasty.  The negative workup also indicates that this was not caused by any care received by VA, carelessness, negligence, or lack of skill by any of the providers.  The examiner referred to prior statements in explaining that a small subset of those who undergo a total knee arthroplasty will have a painful and stiff knee.  In addition, the examiner did not believe that the above-mentioned diagnosis is likely due to an event that was not reasonably foreseeable.  The Veteran had discussion with the orthopaedic surgeon prior to total knee arthroplasty.  This discussion would have included the above-mentioned possible complications.  He will continue to have pain and stiffness in his right knee.  Physical therapy may help him to regain some motion and strength, but he will most likely have continued pain and decreased range of motion in that knee.  

Section 1151 delineates three prerequisites for obtaining disability compensation.  First, a putative claimant must incur a "qualifying additional disability" that was not the result of his own "willful misconduct."  38 U.S.C. § 1151(a).  Second, that disability must have been "caused by hospital care, medical or surgical treatment, or examination furnished the veteran" by VA or in a VA facility.  38 U.S.C.A. § 1151(a)(1).  Finally, the "proximate cause" of the veteran's disability must be "carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part" of VA, or "an event not reasonably foreseeable."  38 U.S.C.A. §§ 1151(a)(1)(A), 1151(a)(1)(B).  Thus, section 1151 contains two causation elements-a veteran's disability must not only be "caused by" the hospital care or medical treatment he received from VA, but also must be "proximate[ly] cause[d]" by the VA's "fault" or an unforeseen "event."  38 U.S.C.A. § 1151(a)(1); Viegas v. Shinseki, No. 2012-7075 (Fed. Cir. Jan. 31, 2013)  .

As detailed, the record shows that the Veteran underwent right total knee arthroplasty with subsequent VA and private physical therapy.  While he experiences pain, limitation of motion, and stiffness following the surgery, the VA examiners are unanimous in finding that the Veteran does not have additional qualifying disability that was caused by VA treatment.  These opinions are to the effect that the Veteran does not have an additional right knee disability as a result of VA treatment.

The collective opinions in October 2008, October 2011, December 2011, August 2012, and February 2013, were accompanied by detailed rationales based on medical knowledge, and the Veteran's treatment and reports.  These are highly probative.  

As noted by the October 2008 VA examiner, while it appeared that the Veteran had "anything but comfortable" physical therapy and apparent difficulty with range of motion exercises and extension in the right knee, there was no evidence supporting a finding of carelessness, negligence, lack of proper skill, error in judgment, or other similar instance of fault on the part of VA in providing the physical therapy medical care.  

As detailed by the October 2011 VA examiner in the December 2011 addendum, the Veteran's history is consistent with a natural history of arthritis and less likely than not due to any care received from VA.  

As indicated by the August 2012 VA examiner, while his range of motion appears to be inconsistent from provider to provider, his range of motion preoperatively is approximately equal to his range of motion postoperatively.  The examiner also noted that in October 2007 the Veteran was explained the risks and benefits of the surgery and he signed informed consent documentation indicating he understood the risks and benefits.  The VA examiner explained that the symptoms, such as stiffness and limitation of motion, were risks that were reasonably foreseeable.  While acknowledging that the Veteran was not happy with the results of his right total knee arthroplasty, the risks were explained to him and the results were not due to VA carelessness, negligence, or lack of skill by any provider.  Additionally, the post-operative diagnoses were not the result of an event not reasonably foreseeable.  

The August 2012 VA examiner's opinion did not change upon review of private physical therapy treatment records.  As explained by the examiner in February 2013, the Veteran had a post-operative negative work-up which also provided support that his post-operative symptoms were not caused by any care received by VA, carelessness, negligence, or lack of skill by any of the providers.  The examiner explained that a small subset of those who undergo a total knee arthroplasty will have a painful and stiff knee, but this constitutes a reasonably foreseeable event.  

The examiner concluded that while the Veteran will continue to have pain and stiffness in his right knee, and physical therapy may help him to regain some motion and strength, he will most likely have continued pain and decreased range of motion in that knee.  

The Veteran has otherwise not submitted any medical evidence to support his claim that he incurred additional right knee disability as a result of the VA right knee total arthroplasty or subsequent physical therapy treatment.  As such treatment did not result in an additional disability, compensation pursuant to 38 U.S.C.A. § 1151 is not warranted.  As an additional disability did not result, there can be no showing of any carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the medical care.

In adjudicating this claim, the Board must assess the Veteran's competence and credibility with respect to his statements.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368- 69 (2005).  In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court emphasized that lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witnesses personal knowledge.  See also 38 C.F.R. § 3.159(a)(2) (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person).

The Board has considered the Veteran's contentions that he has a disability, in the form of additional right knee disability, that is due to VA surgical treatment or VA physical therapy treatment; however, the Veteran lacks the medical expertise to say that symptomatology or a disease was caused by such treatment.  Such an opinion is not a matter of simple observation.  Cf. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  While the Veteran asserts that VA physical therapy contributed or caused an additional right knee disability, as detailed the VA examiners, who reviewed the records subsequent to such physical therapy, have concluded that no additional disability resulted from VA treatment other than right knee symptoms which were reasonably foreseeable.  

In sum, the weight of the evidence is against a finding that the Veteran has "additional qualifying disability" due to VA medical treatment within the meaning of 38 U.S.C.A. § 1151.  Consequently, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to compensation benefits for additional disability resulting from VA treatment, pursuant to the provisions of 38 U.S.C.A. § 1151.  His claim must, therefore, be denied.

CONTINUED ON NEXT PAGE...

ORDER

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for additional disability of the right knee is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


